DETAILED ACTION
First Office Action with respect to claims 1-68.  Claims 1, 11, 21, 32, 42, 52 and 63-68 are independent.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2016/0360354 A1
Rhee et al. 
12-2016
US-2014/0162688 A1
Edge, Steven William
06-2014
US-2016/0095080 A1
Khoryaev et al. ‘080
03-2016
US-2016/0095092 A1
Khoryaev et al. ‘092
03-2016
US-2018/0227702 A1
Bitra et al.
08-2018
US-2015/0170504 a1
Joost, Sarel Kobus
06-2015


35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 63-65 limitations “means for transmitting…” , “means for receiving…”, “means for determining …” and “means for performing …” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language ‘transmitting etc’ without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 63-65 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  The UE transceiver and processing system described in paragraphs [0081,0104] and Fig. 3A of the PG-Pub which are part of a general purpose mobile/wireless communications device/user equipment (UE) able to operate in the systems described in the specification.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29, 31-60 and 62-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims refer to reduced-capability and premium UEs. The claims don’t specify what these UEs are - reduced-capability and premium relative to what?  The UEs are only differentiated by the steps they perform in the claims.  Claims 30 and 61 produce a relationship between the two UE types and clarifies to some degree what is meant by the two UE descriptors. Therefore, claims 30 and 61 are not rejected.  Appropriate correction is required.   



Allowable Subject Matter
Claims 13, 30, 44 and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7, 32-36, 38, 63 and 66 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Rhee (2016/0360354).

Regarding claim 1, Rhee discloses –A method of wireless positioning performed by a reduced-capability user equipment (UE) (mobile device - 106), comprising receiving, from each of one or more premium UEs (companion device  -102), one or more parameters indicating a quality of a location estimate of the premium UE (Mobile device 102 can submit the location request, including the accuracy specification, to companion device 106.) [0020],
 selecting at least one premium UE of the one or more premium UEs based on the quality of the location estimate of the at least one premium UE (If the accuracy specification requires an accuracy that is less than the accuracy threshold (e.g., <100 meters), then mobile device 102 requests the location from companion device) [0023-0024] and 
deriving a location estimate of the reduced-capability UE based on the location estimate of the at least one premium UE. (Upon determining that the accuracy satisfies the accuracy specification provided by the application program, mobile device 102 can provide the received location to the application program. Otherwise, mobile device 102 can attempt to determine a location using the location subsystem of mobile device 102.) [0004, 0023-0024, 0027-0028] and Figs. 1, 4 & 7.

Regarding claim 2, Rhee discloses scanning for premium UEs within communication range of the reduced-capability UE and establishing a sidelink connection to each of the one or more premium UEs based on the one or more premium UEs being within communication range of the reduced-capability UE. (companion device 106 is located within range of mobile device 102 for communicating using a short-range communication technology. The short-range communication technology (e.g., Bluetooth™) can vary between implementations.) [0019, 0044, 0052, 0070]

Regarding claim 3, Rhee discloses the reduced-capability UE receives the one or more parameters from each of the one or more premium UEs over the respective sidelink connection. (Mobile device 102 can receive location data 328 from companion device) [0019, 0044]

Regarding claim 4, Rhee discloses the reduced-capability UE scans for the premium UEs in response to reception of a positioning request from a positioning entity. (the application program can request a location of mobile device) [0016, 0020-0024, 0034] and Figs. 3 & 5.

Regarding claim 5, Rhee discloses the positioning entity comprises a location server or an application running on the reduced-capability UE. (the application program can request a location of mobile device) [0016, 0034] and Figs. 3 & 5.

Regarding claim 7, Rhee discloses adopting the location estimate of the at least one premium UE as the location estimate of the reduced-capability UE. (Upon receiving the location from companion device 106, mobile device 102 can adopt the location as a location of mobile device) [0023-0024]

Regarding claim 32, the analysis used for claim 1 applies as the claims contain similar features. Also, see Rhee UEs at Figs. 3 & 6.
Regarding claim 33, the analysis used for claim 2 applies.
Regarding claim 34, the analysis used for claim 3 applies.
Regarding claim 35, the analysis used for claim 4 applies.
Regarding claim 36, the analysis used for claim 5 applies.
Regarding claim 38, the analysis used for claim 7 applies.
Regarding claim 63, the analysis used for claim 32 applies as the claims contain similar features.
Regarding claim 66, the analysis used for claim 32 applies as the claims contain similar features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (2016/0360354) in view of Edge (2014/0162688).

Regarding claim 6, Rhee doesn’t expressly disclose the reduced-capability UE scans for the premium UEs in response to a notification from a network entity that the one or more premium UEs are within communication range of the reduced-capability UE.
In an analogous art, Edge teaches positioning assistance techniques that may include one or more proximity servers.   A proximity server may inform the UEs of their proximity to other UEs in order to perform the positioning. [0172, 0188] and Figs. 14 & 15.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have combined one or more known techniques for determining a more accurate location of UEs using assistance information from proximate UEs and server(s) knowing that the UEs are proximate.  Rhee and Edge teach UE positioning assistance.  Having the location server of Rhee perform some of the steps performed by the proximity server of Edge would have been an obvious enhancement in a distributed environment. The modification of Rhee with Edge would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.
Regarding claim 37, the analysis used for claim 6 applies.

Claims 8, 9, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (2016/0360354) in view of Bitra (2018/0227702).

Regarding claim 8, Rhee doesn’t expressly disclose transmitting, to the at least one premium UE, a request for the at least one premium UE to transmit the location estimate of the at least one premium UE to a location server.
In an analogous art, Bitra teaches methods and/or apparatuses for locating a User Equipment (UE) using one or more proximity devices (PDs) nearby to the UE. Receiving, at the UE from a location server, a request for a location of the UE. Location server sends to the UE a request for a location of the UE. The request may include quality of service (QoS) parameters indicating a requested type of location (e.g. civic or geodetic), a requested location accuracy and/or a requested response time.   Abstract, paragraphs [0011, 0045, 0089] and Figs. 1 & 7.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have combined one or more known techniques for determining a more accurate location of a mobile or companion device using assistance information from proximate devices. Rhee and Bitra both teach that a location request can specify a quality  or accuracy of the estimated location.  Having the location server of Rhee perform some of the steps performed by the location server of Bitra would have been an obvious enhancement in a distributed environment. The modification of Rhee with Bitra would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results without undue experimentation.  The reasons to combine, for claims 9, 39 and 40, are the same as noted above.

Regarding claim 9, Bitra discloses receiving, from the at least one premium UE, the location estimate of the at least one premium UE and transmitting the location estimate of the at least one premium UE to a location server. [0085] and Figs. 1, 7 & 8.

Regarding claim 39, the analysis used for claim 8 applies.
Regarding claim 40, the analysis used for claim 9 applies.

Claims 10 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (2016/0360354) in view of Joost (2015/0170504).

Regarding claim 10, Rhee doesn’t expressly disclose receiving a location estimate from each of the plurality of premium UEs and averaging the location estimates of the plurality of premium UEs to generate the location estimate of the reduced-capability UE.
In an analogous art, Joost teaches the use of more than one positioning device may provide a better estimate of the location of the wearable device, which may be determined by averaging the data between the positioning devices, triangulation, and other techniques. [0041]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the techniques known in the art for determining a more accurate position or location of the mobile or companion devices such as the Joost method for averaging a plurality of measured data. The modification of Rhee with Joost would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.
Regarding claim 41, the analysis used for claim 10 applies.

Claims 11, 12, 14-17, 19, 20, 42, 64 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (2016/0360354) in view of Khoryaev ‘092 (2016/0095092).

Regarding claim 11, Rhee discloses –A method of wireless positioning performed by a reduced-capability user equipment (UE), comprising: transmitting, to at least one premium UE, a request to perform one or more positioning measurements of one or more downlink reference signals transmitted by one or more transmission-reception points (TRPs) (Upon receiving the request, companion device 106 can determine a location of companion device 106 using measured signals from signal sources) [0020-0022] and Fig. 1.
receiving, from the at least one premium UE, a measurement report comprising the one or more positioning measurements and determining a location estimate of the reduced-capability UE based on the one or more positioning measurements in the measurement report. 
(Companion device can then provide the location to mobile device through communication channel.  Upon receiving the location from companion device, mobile device  can adopt the location as a location of mobile device due to the proximity of mobile device and companion device.[0022-0023] The response can include location assistance information which may include an estimated location of companion device and/or RF fingerprint data or other data that can be used by a location subsystem of mobile device to determine a location.) [0028]
Rhee doesn’t explicitly disclose that the UE requests the cooperating UE to perform measurements of downlink reference signals.. 
In an analogous art, Khoryaev ‘092 teaches positioning using D2D sidelink channels based on measured downlink signals.  [0016, 0035] and Figs. 1 & 5-7.  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the techniques known in the art for determining a more accurate position or location of  mobile devices by including positioning assistance from other mobile devices, such as described in Rhee and improved upon by Khoryaev’092. The modification of Rhee with Khoryaev’092 would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 12, Khoryaev’092 teaches and/or suggests transmitting, to the at least one premium UE, an indication of how frequently to perform the one or more positioning measurements. [0048, 0081]

Regarding claim 14, Khoryaev’092 teaches and/or suggests transmitting, to the at least one premium UE, an indication to stop performing the one or more positioning measurements.

Regarding claim 15, Khoryaev’092 teaches and/or suggests the measurement report further comprises identifiers of the one or more TRPs, a timestamp during which the one or more positioning measurements are valid, one or more parameters indicating a quality of the one or more positioning measurements, information about the one or more downlink reference signals that was used to perform the one or more positioning measurements, or any combination thereof.

Regarding claim 16, Khoryaev’092 teaches and/or suggests the one or more positioning measurements comprise one or more reference signal time difference (RSTD) measurements, one or more reference signal received power (RSRP) measurements, one or more UE reception-to-transmission (Rx-Tx) measurements, a downlink angle of departure (DL-AoD), or any combination thereof.

Regarding claim 17, Rhee teaches and/or suggests calculating, by a positioning component of the reduced-capability UE, the location estimate of the reduced-capability UE.

Regarding claim 19, Rhee teaches and/or suggests scanning for premium UEs within communication range of the reduced-capability UE; and establishing a sidelink connection to the at least one premium UE based on the at least one premium UE being within communication range of the reduced-capability UE.

Regarding claim 20, Rhee teaches and/or suggests the reduced-capability UE receives the measurement report from the at least one premium UE over the sidelink connection.

Regarding claim 42, the analysis used for claim 11 applies as the claims contain similar features. Also, see Rhee UEs at Figs. 3 & 6.
Regarding claim 43, the analysis used for claim 12 applies.
Regarding claim 45, the analysis used for claim 14 applies.
Regarding claim 46, the analysis used for claim 15 applies.
Regarding claim 47, the analysis used for claim 16 applies.
Regarding claim 48, the analysis used for claim 17 applies.
Regarding claim 50, the analysis used for claim 19 applies.
Regarding claim 51, the analysis used for claim 20 applies.
Regarding claim 64, the analysis used for claim 42 applies as the claims contain similar features.
Regarding claim 67, the analysis used for claim 42 applies as the claims contain similar features.

Claims 18 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (2016/0360354) in view of Khoryaev ‘092 (2016/0095092) and further in view of Bitra (Bitra (2018/0227702)).

Regarding claim 18, Bitra teaches and/or suggests transmitting, to a location server, the measurement report to enable the location server to calculate the location estimate of the reduced-capability UE. [0085] and Figs. 1, 7 & 8. (See claim 8 analysis)
Regarding claim 49, the analysis used for claim 18 applies.



Claims 21-25, 27-29, 31,  52-56, 58-60, 62, 65 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (2016/0360354) in view of Khoryaev’080 (2016/0095080).

Regarding claim 21, Rhee discloses, as noted in claim 11 rejection - Upon receiving the request, companion device 106 can determine a location of companion device 106 using measured signals from signal sources) [0020-0022] and Fig. 1.
Rhee doesn’t expressly disclose the measured signals being uplink references.
In an analogous art, Khoryaev’080 discloses wireless positioning performed by a premium user equipment (UE) (assisting UE - 420), comprising receiving, from a reduced-capability UE (target UE -310), one or more uplink reference signals; and performing one or more positioning measurements of the one or more uplink reference signals, wherein a location estimate of the reduced-capability UE is calculated based on the one or more positioning measurements. 
(the location of target UE 310 based on uplink transmissions, from target UE. The positioning reference signals may be transmitted both over Sidelinks to nearby assisting UEs. Estimating by assisting UEs that are nearby the target UE, TDOA/TOA values, based on the uplink positioning reference signals from the target UE and transmitted over the Sidelink channels. The location of the target UE may be determined based on the position metrics  received from assisting UEs. ) [0067-0070] and Figs. 6 & 7. (A UE with known coordinates can provide a rough position estimate of the target UE. The power being used for the Sidelink channel can additionally be a factor that is used to determine the location of the target UE (e.g., a low power Sidelink channel may indicate that the target UE is close).) [0030] Also, see Abstract, paragraphs [0030, 0050-0052, 0067-0070]  and Figs. 1, 2 & 4-7. 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the techniques known in the art for determining a more accurate position or location of  mobile devices by including positioning assistance from other mobile devices, such as described in Rhee and improved upon by Khoryaev’080. The modification of Rhee with Khoryaev’080 would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 22, Rhee discloses receiving, from the reduced-capability UE, a request to establish a sidelink connection between the premium UE and the reduced-capability UE and establishing the sidelink connection with the reduced-capability UE. (companion device 106 is located within range of mobile device 102 for communicating using a short-range communication technology. The short-range communication technology (e.g., Bluetooth™) can vary between implementations.) [0019, 0044, 0052, 0070]
Khoryaev’080 teaches establishing sidelink channels for the positioning. [0020-0022] and Fig. 6. Obvious to combine to arrive at an improved system with further features than Rhee or  Khoryaev’080 alone.

Regarding claim 23, Khoryaev’080 discloses the premium UE receives the one or more uplink reference signals over the sidelink connection. (reference signals from the target UE and transmitted over the Sidelink channels.) [0067-0070] and Figs. 6 & 7.

Regarding claim 24, Khoryaev’080 discloses the one or more uplink reference signals transmitted over the sidelink connection for reception at the premium UE have a lower transmit power than uplink reference signals transmitted over a communication link between the premium UE and a macro cell base station. [0030]

Regarding claim 25, Khoryaev’080 teaches and/or suggests the sidelink connection supports a physical sidelink control channel (PSCCH) and/or a physical sidelink control channel (PSSCH). [0067-0070] and Figs. 6 & 7.

Regarding claim 27, Rhee discloses calculating the location estimate of the reduced-capability UE based on the one or more positioning measurements; and transmitting the location estimate to the reduced-capability UE. [0022]

Regarding claim 28, Khoryaev’080 teaches and/or suggests the one or more uplink reference signals comprise one or more sounding reference signals (SRS), one or more uplink positioning reference signals (UL-PRS), or any combination thereof. [0067-0070] and Figs. 6 & 7.

Regarding claim 29, Khoryaev’080 teaches and/or suggests the one or more positioning measurements comprise one or more reference signal received power (RSRP) measurements, one or more UE reception-to-transmission (Rx-Tx) measurements, one or more angle-of-arrival (AoA) measurements, one or more reference signal time difference (RSTD) measurements between pairs of reduced-capability UEs for an uplink time-difference of arrival (UTDOA) positioning procedure, or any combination thereof. [0056]

Regarding claim 31, Khoryaev’080 discloses transmitting the one or more positioning measurements to a location server, wherein the location server calculates the location estimate of the reduced-capability UE based on the one or more positioning measurements. [0064] and Fig. 6

Regarding claim 52, the analysis used for claim 21 applies as the claims contain similar features. Also, see Rhee UEs at Figs. 3 & 6.
Regarding claim 53, the analysis used for claim 22 applies.
Regarding claim 54, the analysis used for claim 23 applies.
Regarding claim 55, the analysis used for claim 24 applies.
Regarding claim 56, the analysis used for claim 25 applies.
Regarding claim 58, the analysis used for claim 27 applies.
Regarding claim 59, the analysis used for claim 28 applies.
Regarding claim 60, the analysis used for claim 29 applies.
Regarding claim 62, the analysis used for claim 31 applies.

Regarding claim 65, the analysis used for claim 52 applies as the claims contain similar features.
Regarding claim 68, the analysis used for claim 52 applies as the claims contain similar features.
Claims 26 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (2016/0360354) in view of Khoryaev’080 (2016/0095080) and further in view of Bitra (2018/0227702)).

Regarding claim 26, Bitra teaches and/or suggests calculating the location estimate of the reduced-capability UE based on the one or more positioning measurements; and transmitting the location estimate to a location server. [0085] and Figs. 1, 7 & 8. (See claim 8 analysis)
Regarding claim 57, the analysis used for claim 26 applies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2017/0359694 A1
Jensen et al.
12-2017
US-2016/0050531 A1
Choi et al.
02-2016
US-2016/0174034 A1
Gao  et al.
06-2016



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643